DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katzourakis (US 11,046,330)  VandenBerg III (US 2019/0168724)
As to claim 1 Katzourakis discloses an apparatus for controlling an autonomous vehicle brake, comprising: 
a first brake controller configured to control a brake module of an autonomous vehicle by receiving a deceleration command from an autonomous controller for controlling autonomous driving of the autonomous vehicle(Abstract “vehicle actuator system includes an actuator, a first actuator controller that is operable to control operation of the actuator and is operable to determine a first value for a parameter that relates to operation of the actuator”, Column 4 lines 59-65 “o cause operation of the vehicle 100 according to these desired states, supervisor 220 transmits commands to the various actuators. The command may be, for example, in the form of a request for a specific action. As an example, a request for braking may specify a desired braking force, a desired deceleration rate, or a desired fluid pressure to be supplied to the pistons of the brakes.”); and 
a second brake controller configured to control the brake module of the autonomous vehicle by receiving a deceleration command from the autonomous controller(Column 4 lines 59-65 “o cause operation of the vehicle 100 according to these desired states, supervisor 220 transmits commands to the various actuators. The command may be, for example, in the form of a request for a specific action. As an example, a request for braking may specify a desired braking force, a desired deceleration rate, or a desired fluid pressure to be supplied to the pistons of the brakes.”), 
a sensor unit configured to detect a driving state of the autonomous vehicle to transmit the detected driving state to each of the first and second brake controllers independently(Column 1 lines 50-Column 2 lines 1-2 “Another aspect of the disclosure is a vehicle actuator system that includes an actuator, a first actuator controller that is operable to control operation of the actuator based on a desired value for a parameter, a second actuator controller that is operable to control operation of the actuator, and one or more sensors that are operable to determine an actual value that corresponds to the parameter, wherein a fault is identified in response to determining that the actual value does not agree with the desired value. The first actuator controller is switched from an activated state in which the first actuator controller is responsible for control of the actuator to a deactivated state in which the first actuator controller is not responsible for control of the actuator in response to identification of the fault. The second actuator controller is switched from a deactivated state in which the second actuator controller is not responsible for control of the actuator to an activated state in which the second actuator controller is responsible for control of the actuator in response to identification of the fault.”).
wherein the first and second brake controllers are configured to exchange monitoring information with each other in a predetermined communication manner to monitor an operation state, so that control of the brake module is transferred according to the result of monitoring (Column 11 lines 11-21 “The supervisor 620, the primary brake control module 622 and the secondary brake control module 624 are operable to determine values for one or more parameters that relate to operation of the braking actuators, as described with respect to the supervisor 220, the primary actuator controller 222, and the secondary actuator controller 224. The primary brake control module 622 and the secondary brake control module 624 may be switched between activated and deactivated states, for example, as described with respect to the actuator control process 440.”).
Katzourakis does not explicitly disclose the sensor unit comprises: a first wheel speed sensor for detecting a wheel speed of the autonomous vehicle to transmit the detected wheel speed to the first brake controller; and a second wheel speed sensor for detecting a wheel speed of the autonomous vehicle to transmit the detected wheel speed to the second brake controller
VandenBerg III teaches a first wheel speed sensor for detecting a wheel speed of the autonomous vehicle to transmit the detected wheel speed to the first brake controller(Figure 2 “230”); and
a second wheel speed sensor for detecting a wheel speed of the autonomous vehicle to transmit the detected wheel speed to the second brake controller(Paragraph 123 “At (504), the method (500) can include receiving data indicative of a vehicle state. For example, in some implementations, one or more WSSs 230/430 and/or IMUs 240 can be configured to provide data indicative of a vehicle state to the secondary brake control module 122/434. The data indicative of the vehicle state can include, for example, data indicative of the longitudinal acceleration and/or velocity of the vehicle 10.”, Figure 2)
It would have been obvious to one of ordinary skill to modify Katzourakis to include the teachings of using multiple sensors for the purpose of providing a redundant system in case of communication failure of one of the controllers.
As to claim 2 Katzourakis discloses an apparatus wherein the first and second brake controllers are connected in common to the autonomous controller through respective communication networks to receive the respective deceleration commands from the autonomous controller(Column 4 lines 34-65).
As to claim 3 Katzourakis discloses an apparatus according wherein the first and second brake controllers are connected to each other through a communication network (Column 5 lines 24-34, Figure 6).
As to claim 4 VandenBerg III teaches an apparatus wherein the first and second brake controllers switch the control depending on whether a communication error occurs therebetween (Paragraph 44).  It would have been obvious to one of ordinary skill to modify Katzourakis to include the teachings of determining a communication error for the purpose of providing a redundant system in case of communication failure of one of the controllers.
As to claim 5 VandenBerg teaches an apparatus wherein the communication error occurs between the first and second brake controllers, the second brake controller acquires the control(Paragraph 44).
As to claim 8 Vandberg III teaches an apparatus wherein the sensor unit comprises:
a first inertial measurement unit (IMU) for detecting inertia for at least one of acceleration, rotation, and inclination of the autonomous vehicle to transmit the detected inertial to the first and second brake controllers(Paragraph 178); and 
a second IMU for detecting inertia for at least one of acceleration, rotation, and inclination of the autonomous vehicle to transmit the detected inertial to the second brake controller(Paragraph 84).
As to claim 9 Vandberg III teaches an apparatus wherein the  transfer condition is satisfied, the first brake controller transfers the control to the second brake controller (Paragraph 90).
As to claim 10 Katzourakis discloses an apparatus wherein when a predetermined second control transfer condition is satisfied, the second brake controller transfers the control to the first brake controller(Column 5 lines 15-23). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katzourakis (US 11,046,330)  in view of VandenBerg III (US 2019/0168724) as applied to claim 1 above, and in further view of Tschiene (US 2018/0290642)
As to claim 11 Tschiene an apparatus, wherein when both predetermined first and second control transfer conditions are satisfied, the first brake controller operates in a degradation mode(Paragraph 37-38).  IT would have been obvious to one of ordinary skill to modify Katzourakis to include the teachings of operating in a degradation mode for the purpose of operating the vehicle safely.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katzourakis (US 11,046,330) in view of  VandenBerg III (US 2019/0168724) as applied to claim 11 above, and in further view of Ganzel (US 2019/0248348)
As to claim 12 Ganzel teaches an apparatus wherein the degradation mode is defined as a mode in which the brake module is mechanically operated by depression of a brake pedal by a driver of the autonomous vehicle(Abstract).  It would have been obvious to one of ordinary skill to modify Katzourakis to include the teachings of a degradation mode operated by a brake pedal of the driver for the purpose of providing a fail-safe backup in case of malfunction in the brake system.


Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
On page 7 of the applicants arguments applicants argue that VanderBerg III only teaches of only one wheel speed sensor 230.  
The examiner respectfully disagrees with the applicants arguments.  VandenBerg III teaches a first wheel speed sensor for detecting a wheel speed of the autonomous vehicle to transmit the detected wheel speed to the first brake controller(Figure 2 “230”); and
a second wheel speed sensor for detecting a wheel speed of the autonomous vehicle to transmit the detected wheel speed to the second brake controller(Paragraph 123 “At (504), the method (500) can include receiving data indicative of a vehicle state. For example, in some implementations, one or more WSSs 230/430 and/or IMUs 240 can be configured to provide data indicative of a vehicle state to the secondary brake control module 122/434. The data indicative of the vehicle state can include, for example, data indicative of the longitudinal acceleration and/or velocity of the vehicle 10.”, Figure 2).  Thus VanderBerg teaches of using more than on wheel speed sensor for providing a signal to both the primary and second brake control modules.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
9/27/2022